OPINION
Appellant Carl Henry Eisennach (appellant) appeals from the judgment entered in the Ashland County Court of Common Pleas finding, by clear and convincing evidence, that appellant is a sexual predator pursuant to R.C. 2950.09. On June 23, 1999, appellant's counsel, James L. Blunt II, filed a brief pursuant to Anders v. California (1967), 386 U.S. 738. In said brief, appellant's counsel set forth possible errors that could be raised, but serially addressed each potential assignment of error to demonstrate there was no legal basis for same. Counsel then certified that he had reviewed the entire file, including the transcript of testimony, and found no basis for an appeal. Contemporaneous with the filing of the Anders brief, counsel for appellant filed a motion to withdraw. Anders established five criteria which must be met before a motion to withdraw by appellate counsel may be granted: The five criteria are: (1) a showing that appellant's counsel thoroughly reviewed the transcript and record in the case before determining the appeal to be frivolous; (2) a showing that a motion to withdraw by appellant's counsel was filed; (3) the existence of a brief by appellant's counsel raising any potential assignments of error that can be argued on appeal; (4) a showing that appellant's counsel provided a copy of the brief which was filed to the appellant; and (5) a showing that appellant's counsel provided appellant adequate opportunity to file a pro se brief raising any additional assignments of error appellant believes the court should address. State v. Martin (February 25, 1999), Lucas County App. No. L92-239 unreported.
Upon review of the record before us, we find attorney Blunt complied with the procedures set forth in Anders and served appellant a copy of the Anders brief and the motion to withdraw. Appellant was advised of his right to file a pro se brief on his own behalf, and appellant has, as of the date of this judgment, failed to do so. The record demonstrates that appellant, at the age of thirty-nine, was involved in horrific criminal sexual conduct with seven, six and five-year old girls over several months or longer. During this period of time appellant performed fellatio, vaginal intercourse, cunnilingus, vaginal penetration with his fingers, masturbation, and fondling of the three young girls. Evidence was also introduced that appellant participated in sexual conduct with one or more of the victims while they were tied to a bed. It clearly appears from the record that the trial court considered this evidence and the other factors set forth in R.C. 2950.09 when it concluded that appellant was a sexual predator. We agree that appellant's abhorrent behavior more than meets the criteria for being determined a sexual predator. As such, this court having independently examined the entire record in this matter, including but not limited to the transcript of proceedings, agree with the conclusion of appellant's counsel that there are no arguably meritorious issues or errors that occurred during the trial of this matter to be raised or decided on appeal. As such, this court hereby grants motion of Attorney Blunt to withdraw.
For these reasons, the judgment entered in the Ashland County Court of Common Pleas is hereby affirmed.
By Farmer, J. Hoffman, P.J. and Edwards, J. concur.